Detailed Office Action
The communication dated 10/9/2020 has been entered and fully considered.
Claims 1, 8, 9, 11-15 have been amended.  Claims 22 and 23 are new.  Claims 6, 18 and 19 have been canceled.  Claims 1-17 and 20-23 are pending with claims 20 and 21 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 could be allowable if amended to state that “wherein the gasket is a fiber membrane that fits over”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 



Claims 1, 2, 4, 5, 7-10-12,  14, 22, and 23 are rejected under U.S. 5,755,925 KOGAN et al., hereinafter KOGAN, in view of Quantum Technologies Inc Mark V Mixer/reactor, hereinafter QUANTUM, as evidenced by Mark V Laboratory Mixer and Ozone Caddy Mixing Pulp youtube video, hereinafter MARK V.
	As for claims 1, 2, and 14, KOGAN discloses treating wastepaper [col. 1 lines 15-20].  KOGAN discloses treating the pulp at acidic conditions with ozone and peroxide; the peroxide can be added during the ozone treatment [col. 2 line 50-57, col. 3 line 47, col. 4 lines 16-23; claim 1].
	KOGAN performs the reaction in a reactor [col. 4 lines 35-40].  It is the Examiners position that as KOGAN applies peroxide, to the same starting material, at the same conditions (acidic) at least some peroxide will break down into oxygen and therefore raise oxygen pressure relative to ambient with peroxide.
	KOGAN discloses that after the ozone/peroxide bleaching step there can be a washing step.  This washing step will remove lignin dissolved during the ozone/peroxide bleaching.  Following the washing step is a subsequent additional peroxide bleaching step [col. 4 lines 1-6].  KOGAN states that multiple steps can occur.
KOGAN discloses that the treatment takes place in a reactor but does not disclose a gasket.  QUANTUM discloses a lab scale reactor for performing bleaching operations.  The reactor is a reaction column [see e.g. cylindrical column of quantum reactor as evidenced by 
In addition to the above as for claim 14, the steel cover can itself be considered a gasket under the broadest reasonable interpretation of the claim that covers the open area of the reaction column as claimed.  The applicant’s own gasket acts as a cover [Figure 3] for a reaction column.  The applicant would need to narrow the term gasket to claim the structure of (9,10,11) of instant Figure 2.
As for claims 4 and 5, KOGAN does not use NaOH or aqueous ammonia during acidic treatment.  Further, there is no chlorine dioxide present [col. 9 lines 9-12 A Z/P-; claim 1].
As for claim 7, KOGAN treats the waste paper with sulfuric acid prior to the Z/P treatment [col. 4 lines 10-17].
As for claim 10, as KOGAN treats applies peroxide, to the same starting material, at the same conditions (acidic) at least some peroxide will break down into oxygen and therefore raise oxygen pressure relative to ambient with peroxide in substantially the same way. Further, the ozone and peroxide can occur simultaneously (Z/P) and the pressure of ozone is 1.5 atm or 22 psi(a) [pg. 4 line 39].
As for claims 8 and 9, KOGAN discloses ozone at medium consistency (medium consistency is about 8-14% which overlaps with the claimed range [col. 4 line 29].  KOGAN 
As for claims 11 and 12, KOGAN disclose 10 to 60 degrees C which overlaps with the instant claimed ranges [col. 4 line 40]
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30
As for claims 22 and 23, it is the Examiners position that as the bleaching is done in a sealed reactor with substantially the same bleaching reaction substantially the same pressure rise will occur.  Further, the ozone and peroxide can occur simultaneously (Z/P) and the pressure of ozone is 1.5 atm or 22 psi(a) [pg. 4 line 39].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,755,925 KOGAN et al., hereinafter KOGAN, and Quantum Technologies Inc. Mark V Mixer/reactor, hereinafter QUANTUM, as applied to claim 1 above, in further view of Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claim 3, KOGAN/QUANTUM discloses recycled papers but does not specifically disclose cardboard.  SMOOK discloses that recycled paper includes cardboard (OCC) [pg.210 Table 14-1].  At the time of the invention it would be obvious to substitute/combine an OCC recycled pulp source with the recycled paper source of KOGAN.  It is typically prima facie obvious to substitute/combine two compositions intended for the same purpose.  In the instant cases both paper and OCC are intended to be recycled.  The person of ordinary skill in the art would expect the process of KOGAN to bleach both sources of pulp.


Claims 1, 4, 5, 8-12, 14, 15, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over U.S. 2013/0203699 NONNI et al., hereinafter NONNI, in view of Quantum Technologies Inc Mark V Mixer/reactor, hereinafter QUANTUM, as evidenced by Mark V Laboratory Mixer and Ozone Caddy Mixing Pulp youtube video, hereinafter MARK V.
As for claims 1 and 14, NONNI discloses treating lignocellulosic pulp [abstract].  The pulp is treated with hydrogen peroxide [0061].  NONNI discloses the pulp is treated in a reactor [0064].  The treatment pH is about 2 to 6 which falls within the claimed range [0042].  NONNI further discloses washing of the pulp [0064] which removes lignin and recovers of the pulp.
It is the Examiners position that as NONNI applies peroxide, to the same starting material, at the same conditions (acidic) at least some peroxide will break down into oxygen and therefore raise oxygen pressure relative to ambient with peroxide.
NONNI discloses that the treatment takes place in a reactor but does not disclose a gasket.  QUANTUM discloses a lab scale reactor for performing bleaching operations.  The reactor is a reaction column [see e.g. cylindrical column of quantum reactor as evidenced by MARK V].  The reactor can use both ozone and peroxide.  The reactor can be under pressure and uses O-rings according to the part list.  The Examiner interprets the O-rings as gaskets.  At the time of the invention it would be obvious to substitute the reactor of KOGAN with the known reactor QAUNTUM.  The person of ordinary skill in the art would be further motivated to do so because the reactor gives complete control over mixing, residence times, and temperatures.  The person of ordinary skill in the art would expect success as the reactor of QUANTUM can be used for ozone and peroxide type bleaching.  

As for claims 4 and 5, NONNI does not use NaOH or aqueous ammonia during acidic treatment.  Further, there is no chlorine dioxide present [0069].
As for claims 8 and 9, NONNI teaches the features as per above.  NONNI discloses 1 to 15% consistency [0069.  At 15% consistency the liquid to solid ratio is 5.67:1 and at 7% consistency the liquid to solid ratio is 13.3:1.   Therefore NONNI discloses an overlapping range.  NONNI further discloses the peroxide has a peroxide content of 1 to 50% which overlaps with the instant claims.
As for claim 10, as NONNI applies peroxide, to the same starting material, at the same conditions (acidic) at least some peroxide will break down into oxygen and therefore raise oxygen pressure relative to ambient with peroxide in substantially the same way.
As for claims 11 and 12, NONNI discloses the temperature of 60 to 80 degrees C which falls within the claimed range [0069].
As for claim 15, NONNI discloses multiple washing stages after the oxidation treatment [0045-0047].
As for claims 22 and 23, it is the Examiners position that as the bleaching is done in a sealed reactor with substantially the same bleaching reaction substantially the same pressure rise will occur.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over NONNI in view of QUANTUM as applied to claim 1 above, and further in view of 10,865,519 NONNI et al., hereinafter NONNI II.
As for claim 15, NONNI discloses a single acidic peroxide state.  NONNI II discloses there can be multiple acidic p [peroxide stages [claim 1].  At the time of the invention it would be obvious to apply the multiple acidic peroxide stage of NONNI II to the bleaching of NONNI.  The person of ordinary skill in the art would be motivated to do so to produce cellulose that is further oxidized as compared to the single stage treatment of NONNI I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748